DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-3, drawn to an aqueous fermentation feedstock.
Group II, claim(s) 4-16, drawn to a method for producing an aqueous fermentation feedstock.
Group III, claim(s) 17-20, drawn to a method for the production of a single-cell protein or a single-cell protein and ethanol.
Applicant’s election of Group II, Claims 4-16, in the reply filed on 07 December 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 and 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bazzana et al. (US Publication No. 2015/0211026) in view of Scepter Stainless Steel Membrane (published 2007).
Bazzana et al. describe methods for the production of fermentation products such as alcohols, the methods including separating feed stream components for improved biomass processing and productivity (abstract).  The feed stream may be separated into an aqueous stream comprising fermentable carbon sources and a feed stream comprising undissolved solids (i.e., water-insoluble carbohydrates) (paragraph [0009]; Figure 2).  The undissolved solids may be separated from the feedstock slurry via a membrane filtration process (paragraphs [0011]; [0084]; [0156]).  Separation can be conducted at a temperature ranging from 70-110oC (paragraph [0145]).  A starchy grain such as corn may be dry or wet milled (i.e., a comminuted starch grain) and added to water to form a slurry which is subjected to hydrolysis to form fermentable sugars by the action of alpha-amylase (paragraphs [0046]; [0104]-[0108]).  Hydrolysis by alpha-amylase may be at a temperature greater than 25oC for 2 hours (Example 1, paragraphs [0155]; [0319]).  Jet cooking of the aqueous slurry may be used (paragraphs [0357]; [0615]; [0625]).  After the undissolved solids are separated from the feed stream, these solids i.e., 100-300 gm/L) and less than 5% glucose (i.e., 50 gm/L) (paragraph [0085]).
Bazzana et al. do not describe the use of a microfiltration membrane which is a sintered stainless steel membrane with a ceramic coating of titanium oxide and having a pore size between 0.01 micron and 0.5 micron.
Scepter Stainless Steel Membrane describes a microfiltration membrane which is a sintered stainless steel membrane with a ceramic coating of titanium oxide (page 2).  The microfiltration membrane has a pore size of 0.1 micron and is useful for clarifying saccharide solutions (pages 4, 6 and 7).
It would have been obvious to one of ordinary skill in the art to have used the microfiltration membrane of Scepter Stainless Steel Membrane in the process of Bazzana et al. because Bazzana et al. broadly teach the use of membrane filters in the methods described therein.

Claims 4-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bazzana et al. (US Publication No. 2015/0211026) in view of Scepter Stainless Steel Membrane (published 2007) and Jakel et al. (US Publication No. 2019/0284649).
Bazzana et al. and Scepter Stainless Steel Membrane have been discussed above.  Those references do not describe grinding an aqueous slurry of starchy grain.

It would have been obvious to one of ordinary skill in the art to have subjected the slurry of comminuted starchy grain of Bazzana/Scepter to a second grinding because Jakel et al. teach that such a procedure is beneficial in forming of corn particles of desired size and/or to release oil or protein/starch complexes therefrom.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 4-12 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-11 of copending Application No. 17/016480. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 3-11 of the ‘480 application recite species within the scope of Claims 4-12 and 16 of the present application.


Claims 4-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-11 of copending Application No. 17/016480 in view of Bazzana et al. (US Publication No. 2015/0211026).  
Claims 3-11 of the ‘480 application recite species within the scope of the Claims 4-16 of the present application with the exception of the features of Claims 13-15 relating to washing the retentate and adding the wash solution to the aqueous fermentation stock.  Bazzana et al. describe methods for the production of fermentation products such as alcohols, the methods including separating feed stream components for improved biomass processing and productivity (abstract).  The feed stream may be separated into an aqueous stream comprising fermentable carbon sources and a feed stream comprising undissolved solids (i.e., water-insoluble carbohydrates) (paragraph [0009]; Figure 2).  The undissolved solids may be separated from the feedstock slurry via a membrane filtration process (paragraphs [0011]; [0084]; [0156]).  A starchy grain such as corn may be dry or wet milled (i.e., a comminuted starch grain) and added to water to form a slurry which is subjected to hydrolysis to form fermentable sugars by the action of alpha-amylase (paragraphs [0046]; [0104]-[0108]).  After the undissolved solids are separated from the feed stream, these solids may be washed and the wash material may be added back to the aqueous stream comprising fermentable carbon sources (paragraphs [0113]-[0115]; [0157]; Figure 4).  Thus, it would have been obvious to  have washed the retentate of the ‘480 application and added the wash solution to the aqueous fermentation stock because .
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication No. 2021/0180100 is the publication which corresponds to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652